     Case 3:18-cv-02521-DMS-NLS Document 42 Filed 05/24/21 PageID.296 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9    KEVIN KARPE,                                       Case No.: 18-cv-2521-DMS-NLS
10                                      Plaintiff,
                                                         ORDER (1) GRANTING IN PART
11    v.                                                 THE PARTIES’ JOINT MOTION TO
                                                         VACATE PRETRIAL DEADLINES,
12    PETER P.M. BUTTIGIEG, Secretary,
                                                         (2) DENYING PLAINTIFF’S
      and DEPARTMENT OF
13                                                       COUNSEL’S MOTION TO
      TRANSPORTATION (FAA),
                                                         WITHDRAW, AND (3) SETTING AN
14                                   Defendants.         AMENDED BRIEFING SCHEDULE
15
16         Pending before the Court is Defendants’ Motion for Summary Judgment and to
17   Strike. (ECF No. 35.) Plaintiff failed to file a brief in opposition to Defendant’s motion.
18   Defendant filed a reply in support of the unopposed motion. (ECF No. 37.) Also pending
19   before the Court is Plaintiff’s counsel’s Motion to Withdraw without Substitution. (ECF
20   No. 39.)
21         The Court held a telephonic status conference on the present matter on May 14,
22   2021. (See ECF No. 39.) One week later, on May 21, 2021, the parties filed a joint status
23   update informing the Court that the parties were unable to find agreement on the issue of
24   whether to re-open summary judgment briefing in this case. (ECF No. 40.) On the same
25   day, the parties also filed a joint motion to vacate the pretrial deadlines set in the Court’s
26   scheduling order. (ECF No. 40.)
27   ///
28   ///

                                                     1
                                                                                 18-cv-2521-DMS-NLS
     Case 3:18-cv-02521-DMS-NLS Document 42 Filed 05/24/21 PageID.297 Page 2 of 3



 1         First, the Court grants in part the parties’ joint motion to vacate, and hereby vacates
 2   all pretrial deadlines except the June 14, 2021 mandatory scheduling conference, which
 3   will occur as scheduled.
 4         Second, the Court denies without prejudice Plaintiff’s counsel’s Motion to
 5   Withdraw without Substitution. “An attorney may not withdraw as counsel except by leave
 6   of court.” Darby v. City of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992). A district
 7   court has discretion whether to grant or deny an attorney’s motion to withdraw in a civil
 8   case. See La Grand v. Stewart, 133 F.3d 1253, 1269 (9th Cir. 1998); Stewart v. Boeing
 9   Co., No. CV 12-5621 RSWL(AGRx), 2013 WL 3168269, at *1 (C.D. Cal. June 19, 2013).
10   Courts should consider the following factors when ruling upon a motion to withdraw as
11   counsel: (1) the reasons why withdrawal is sought; (2) the prejudice withdrawal may cause
12   to other litigants; (3) the harm withdrawal might cause to the administration of justice; and
13   (4) the degree to which withdrawal will delay the resolution of the case. Metzger v. Imedex,
14   Inc., 3:15-cv-1919-GPC(KSC), 2016 WL 5786945, at * (S.D. Cal. Oct. 4, 2016) (citations
15   omitted).
16         Here, Plaintiff’s counsel seeks to withdraw because she accepted a job that does not
17   allow her to litigate cases outside the scope of that new employment. (ECF No. 37.)
18   However, Defendant recently filed a motion for summary judgment in this case. (See ECF
19   No. 35.) Plaintiff’s counsel admits that Plaintiff is unable to obtain alternate counsel to
20   represent him in this matter. (ECF No. 37.) If the Court allows counsel to withdraw,
21   Plaintiff will be deprived legal representation in opposing Defendant’s motion.
22   Furthermore, the Court would be forced to decide the motion without the benefit of full
23   briefing on the relevant issues. Considering these facts, the Court denies Plaintiff’s
24   counsel’s motion.
25         Third, the Court orders further briefing on Defendant’s Motion for Summary
26   Judgment. It is well established that district courts have “inherent power” to control their
27   dockets. Atchison, Topeka & Santa Fe Ry. v. Hercules, Inc., 146 F.3d 1071, 1074 (9th
28   Cir.1998) (quoting Hernandez v. City of El Monte, 138 F.3d 393, 398 (9th Cir.1998)); see

                                                   2
                                                                                18-cv-2521-DMS-NLS
     Case 3:18-cv-02521-DMS-NLS Document 42 Filed 05/24/21 PageID.298 Page 3 of 3



 1   also Southern California Edison Co. v. Lynch, 307 F. 794, 807 (9th Cir. 2002) (citing
 2   Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992)). As such, the Court orders that
 3   Plaintiff’s counsel shall file a response in opposition to Defendant’s motion on or before
 4   June 7, 2021 at 5:00 p.m. Defendant may file a reply on or before June 14, 2021 at 5:00
 5   p.m.
 6          IT IS SO ORDERED.
 7
     Dated: May 24, 2021                         ___________________________
 8                                               Hon. Dana M. Sabraw
                                                 United States Chief District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                              18-cv-2521-DMS-NLS
